                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 RAYMOND BERGERON-DAVILA,

                              Plaintiff,
         v.                                                               ORDER

 STEVEN PARENTEAU, DUSTIN MEEKER,                       and            17-cv-729-jdp
 CORRECTIONS OFFICERS DOES 1-3,

                              Defendants.


       Pro se plaintiff Raymond Bergeron-Davila is suing several correctional officers for using

excessive force against him and failing to provide adequate medical care after Bergeron-Davila

harmed himself. The issue before the court relates to defendant Dustin Meeker, who is

deceased. The Wisconsin Department of Justice (which represents defendant Stephen

Parenteau) has submitted a proposed stipulation in which it offers to accept any potential

liability against Meeker to avoid the need to substitute Meeker’s successor.

       The court held a telephone conference to discuss the department’s proposed stipulation.

Bergeron-Davila appeared on his own behalf. Ann Peacock appeared on behalf of defendants

and the department.

       At the conference, I explained the purpose and meaning of the stipulation to

Bergeron-Davila and gave him the opportunity to ask questions. I also stated that the proposed

stipulation could be rewritten to make it more understandable to a nonlawyer. Bergeron-Davila

stated that he would be inclined to sign a simplified version of the stipulation.

       I have attached an amended version of the proposed stipulation for the parties’

consideration. I will give both sides an opportunity to consider the new version and either sign

it or raise an objection.
                                            ORDER

       IT IS ORDERED that the Wisconsin Department of Justice may have until December

7, 2018, to review the court’s proposed stipulation and either return a signed copy to the court

or raise an objection in writing. If the department returns a signed copy, the court will forward

that copy to plaintiff Raymond Bergeron-Davila for his consideration.

       Entered November 29, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
